Citation Nr: 1033032	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-21 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for pes planus.

2.  Whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disability, 
to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	William J. Marshall, Private 
attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2005, November 2005, June 2008 and February 2009 
rating decisions of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2005, the RO held that new and material evidence had not 
been presented to reopen the claim of entitlement to service 
connection for a lumbar spine disorder.  In November 2005, the RO 
held that new and material evidence had not been presented to reopen 
the claim of entitlement to service connection for pes planus.  By 
means of a rating decision dated in June 2008, service connection for 
hearing loss and tinnitus was denied.  The RO also upheld the 
February 2005 rating decision.  In February 2009, service connection 
for PTSD was denied.  

As noted on the title page of this remand, the Board has 
recharacterized the issue as entitlement to service connection for a 
psychiatric disorder, to include PTSD.  It was held in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), that a claimant seeking service 
connection for psychiatric disability who has no medical expertise is 
not competent to provide a diagnosis requiring application of medical 
expertise to facts, which include claimant's description of history 
and symptoms, and VA should therefore construe claim for service 
connection for psychiatric disability based on reasonable 
expectations of non-expert claimant.

In May 2010, the Veteran presented testimony before the undersigned 
during a hearing at the RO.

The issues of entitlement to service connection for pes planus, a 
lumbar spine disorder and a psychiatric disorder, to include PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate the reopening of his claims of service connection for 
pes planus and a lumbar spine disability as well the claims for 
service connection for hearing loss, tinnitus, and PTSD and he has 
otherwise been assisted in the development of such claims.

2.  The Veteran's original claims of service connection for pes 
planus and a lumbar spine disorder were denied by the RO in March 
1993.  The Veteran did not file a notice of disagreement.

3.  The Veteran attempted to reopen his claim for service connection 
a lumbar spine disorder in July 2004.  By means of a rating decision 
dated in February 2005, the RO determined that new and material 
evidence had not been presented to reopen the claim of entitlement to 
service connection for a lumbar spine disorder.  The Veteran 
perfected an appeal with respect to the February 2005 rating 
decision. 

4.  The Veteran attempted to reopen his claim for service connection 
pes planus in April 2005.  By means of a rating decision dated in 
November 2005, the RO determined that new and material evidence had 
not been presented to reopen the claim of entitlement to service 
connection for pes planus.  The Veteran perfected an appeal with 
respect to the November 2005 rating decision.

4.  The evidence received subsequent to the March 1993 rating 
decision is not cumulative or redundant of evidence previously of 
record and by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating the 
claims of service connection for pes planus and a lumbar spine 
disorder.

5.  The Veteran's current statements as to experiencing continuing 
hearing loss during active duty service and continuously since that 
time are competent, non-credible, non-probative evidence.

6.  The Veteran's current statements as to experiencing continuing 
tinnitus during active duty service and continuously since that time 
are competent, non-credible, non-probative evidence.

7.  Hearing loss was not present in service, manifested within one 
year of the Veteran's separation from either period of service, or 
shown to be etiologically related to any disease, injury, or incident 
in either of the Veteran's periods of service.

8.  Tinnitus was not incurred during active duty service.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision holding that service connection 
was not warranted for pes planus and a lumbar spine disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

2.  Evidence received since the March 1993 rating decision is new and 
material and the claims of entitlement to service connection for pes 
planus and a lumbar spine disorder are reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

4.  The criteria for service connection for tinnitus are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), 
prescribes several requirements as to VA's duty to notify and assist 
a claimant with the evidentiary development of a pending claim for 
compensation or other benefits.  Implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that the claimant is 
expected to provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) ("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after May 30, 
2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the notice 
provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims (Court) held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. § 
3.159(b), as amended, which pertain to VA's duty to notify a claimant 
who had submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence has been 
presented to reopen the claims, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided to an 
Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to reopen the claim and VA must notify 
the Veteran of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit sought.  
The Court also held that VA's obligation to provide a Veteran with 
notice of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior claim 
was denied.  In order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, the 
VCAA requires, in the context of a claim to reopen, VA to examine the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish service 
connection that were found insufficient in the previous denial.

In this case, the Veteran received pre-adjudication VCAA 
notifications in September 2004, June 2005, August 2005, December 
2007 and August 2008.  Additional VCAA notification letters were 
provided to the Veteran in March 2006 and January 2008.  To comply 
with the holding in Kent, the September 2004, June 2005 and August 
2005 letters informed the Veteran that the claims were originally 
denied because there was no evidence that the Veteran's pes planus 
was aggravated by service or that any current lumbar spine disability 
was incurred in or causally related to service.

The Veteran was informed by letters dated in March 2006, December 
2007 and August 2008 that an appropriate disability rating and 
effective date would be assigned if his claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary 
to substantiate a claim.  Service treatment records, VA treatment 
records and private treatment records have been associated with the 
claims file.  In support of his claims, the Veteran also has provided 
several lay and buddy statements.  Additionally, he has presented 
testimony before the undersigned member of the Board of Veterans' 
Appeals during a hearing at the RO.  

VCAA also requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  With regards to the 
Veteran's claims of entitlement to service connection for hearing 
loss, tinnitus, and a lumbar spine disorder, the RO arranged for the 
Veteran to undergo VA Compensation and Pension examinations in 
April 2008.  With respect to the claim to reopen, VA's duty to assist 
the Veteran in the development of his claim is not triggered unless 
and until a claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); Anderson 
v. Brown, 9 Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not attach); see 
also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding that 
adequacy of VA medical examination mooted upon Board's determination 
that claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and material 
evidence.)  

The Veteran has been given ample opportunity to present evidence and 
argument in support of his claims.  The Board additionally finds that 
general due process considerations have been complied with by VA, and 
the Veteran has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2009).

In its decisions, the Board is required to apply caselaw issued by 
the Courts, statutes enacted by Congress, regulations issued by VA 
and precedential opinions issued by VA's Office of General Counsel.

New and Material Evidence
Pes Planus & Lumbar Spine

The Veteran seeks to reopen his claims of service connection for pes 
planus and a lumbar spine disorder, denied by means of a rating 
decision dated in March 1993.  Having carefully considered the 
evidence of record in light of the applicable law, the Board finds 
that new and material evidence has been submitted to reopen the 
claims.

In March 1993, the RO denied entitlement to service connection for 
pes planus on the basis that there was no evidence of the Veteran's 
pre-existing disability had been permanently aggravated by his period 
of service.  With regards to the Veteran's claim of entitlement to 
service connection for a lumbar spine disorder, the RO denied 
entitlement to service connection on the basis that there was no 
evidence of a chronic back disorder attributable to service.  The 
Veteran did not file a notice of appeal or a notice of disagreement 
as to the March 1993 rating decision and that decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In general, a final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly 
v. Brown, 6 Vet. App. 200 (1994).

When an RO determines that new and material evidence has not been 
presented sufficient to reopen a claim, such determination is not 
binding on the Board; regardless of any prior RO decision, the Board 
must decide whether evidence has been received that is both new and 
material before reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

In determining whether evidence is new and material, the credibility 
of the evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the March 1993 rating decision 
consisted of service treatment records as well as post-service VA 
examination report dated in December 1992.  The service treatment 
records indicate that asymptomatic bilateral pes planus was noted 
upon enlistment evaluation dated in February 1965.  In March 1965, 
the Veteran was prescribed arch supports.  Subsequent service 
treatment records did not document any additional complaints or 
treatment for the Veteran's es planus.  With regards to the lumbar 
spine, service treatment records document that the Veteran strained 
his back in June 1967.  In December 1967, the Veteran was diagnosed 
as having chronic recurrent low back pain and was prescribed Roboxin.  
Upon separation examination dated in January 1968, clinical 
evaluation of the spine was within normal limits.  Pes planus was 
again noted.  The Veteran denied any recurrent back pain.  

Post-service, the Veteran was afforded a VA examination in December 
1992.  He presented with specific history of a back injury; rather, 
he indicated that he injured his back while lifting heavy objects.  
The Veteran also presented with complaints of daily foot pain and 
numbness.  Physical examination of the feet demonstrated a moderate 
loss of the longitudinal arch.  With regards to the back, there was 
no tenderness and neurological evaluation was also normal.  The 
Veteran was diagnosed as having a foot condition, with tinea pedis, 
and a back injury, with minimally limited range of motion.

Additional relevant evidence received since March 1993 consists of VA 
treatment records, lay and buddy statements, and the Veteran's 
testimony.  With regards to his claim for service connection for pes 
planus, the Veteran has testified and submitted lay and buddy 
statements that his pes planus worsened during his period of service.  
Specifically, that he experienced problems walking after his 
discharge from service. As to his claim for a lumbar spine disorder, 
post-service treatment records demonstrate complaints of and 
treatment for a chronic low back disorder.  A VA treatment record 
dated in July 2007 indicates that the Veteran had some right-sided 
low back pain that had reoccurred intermittently since an injury in 
service.  Additionally, the Veteran testified that he had not 
experienced any back pani prior to his in-service strain and post-
service he has continued to experience pain and flare-ups in the same 
are of his back.  

As noted, the Veteran's claim for service connection for pes planus 
was previously denied because the evidence of record did not show 
that his period of service resulted in a permanent aggravation of his 
pre-existing disability.  The claim for service connection for a 
lumbar spine disability was previously denied because the evidence of 
record did not demonstrate a chronic disability attributable to the 
in-service injury.  The law, however, provides that evidence 
proffered by the Veteran to reopen his claims is presumed credible 
for the limited purpose of ascertaining its materiality.  That is, 
without regard to any other information of record, the law does not 
permit any credibility assessment to be made of the newly-submitted 
information.  

The Veteran is competent to report that he has experienced back pain 
continuously since his discharge from service and that the intensity 
of his foot pain increased permanently during his period of service - 
subjective symptoms that were not present at the time of the prior 
rating decision.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The 
Veteran has also been diagnosed as having a chronic low back 
disorder.

Accordingly, in light of the objective evidence that the Veteran was 
diagnosed as having pes planus upon entry into service and prescribed 
arch supports a month thereafter and that he sustained an injury to 
the lumbar spine during service and was later prescribed a muscle 
relaxant, his account that he currently experiences increased pain in 
his feet and pain in his lumbar spine that is attributable to his 
period of service raises a reasonable possibility of substantiating 
the claims, which, by itself or when considered with previous 
evidence of record, and relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  Spalding v. 
Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 
510, 512 (1992).

In conclusion, the claims of entitlement to service connection for 
pes planus and a lumbar spine will be reopened and remanded for 
further development.  

Service Connection
Hearing Loss and Tinnitus

Service connection may be granted for disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Service connection will be granted if it is shown that a Veteran has 
a disability resulting from an injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Relevant to the claims at issue, the Veteran has argued that he has 
disabilities because he did not have one or more clinical findings or 
subjective symptoms prior to or at entry onto active duty, which now 
appear.  However, by "disability" is generally meant one that is 
otherwise defined by law (as in the case of hearing loss as noted 
below), or otherwise "an impairment in earnings capacity resulting 
from such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 
427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other physical or 
mental defect."). 

Certain diseases, including arthritis, psychosis, and sensorineural 
hearing loss, may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.)

The Veteran claims that service connection is warranted for hearing 
loss and tinnitus based on service incurrence.  The Veteran has 
submitted and testified that his current hearing loss and tinnitus 
are attributable to loud noise exposure during service.  Having 
carefully considered the claims in light of the record and the 
applicable law, the Board is of the opinion that service connection 
is not warranted for hearing loss or tinnitus.

For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Service treatment records demonstrate that his hearing was tested 
upon enlistment and separation.  Upon enlistment evaluation in 
February 1965, the results were 0, -5, and -5 bilaterally at 1000, 
2000 and 4000 Hertz, respectively.  Upon separation evaluation in 
January 1968, the results were 15, 5, 15 and 20 in the right ear and 
15, 10, 15, 10 in the left ear at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The record is silent as to complaints of, treatment 
for, or diagnosis of hearing loss or tinnitus.  

Post-service the Veteran underwent a private audiological examination 
in August 2001, which demonstrated hearing acuity within normal 
limits.  The veteran was diagnosed as having sensorineural hearing 
loss in October 2007.

In April 2008, the Veteran underwent a VA examination, accompanied by 
a review of the claims folder.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations conducted 
by medical professionals with full access to and review of the 
veteran's claims folder). 

The Veteran presented with complaints of hearing loss and tinnitus 
since his period of service.  Audiometric testing demonstrated mild 
to moderate sensorineural hearing loss that sloped to normal at the 
highest frequencies, bilaterally.  Speech recognition scores were 
excellent.  Middle ear pressure  and mobility was normal.  Canals 
were clear and tympanic membranes were intact.  Acoustic reflexes 
were present at elevated levels, bilaterally.  The examiner opined 
that given the Veteran's normal hearing acuity upon separation 
evaluation, it was not likely that his hearing loss, which was 
diagnosed more than 40 years after his discharge from service, was at 
all related to military noise exposure.  With regards to tinnitus, 
the examiner opined that it was also less likely related to military 
service.  

Generally, to prove service connection, the record must contain: (1) 
medical evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The lack of any evidence that the Veteran exhibited hearing loss or 
tinnitus during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or treatment for 
hearing loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the 
United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability 
are not met until several years after separation from service, the 
record must include evidence of exposure to disease or injury in 
service that would adversely affect the auditory system and post-
service test results meeting the criteria of 38 C.F.R. § 3.385.  For 
example, if the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to attribute the 
post-service findings to the injury in service, or whether they are 
more properly attributable to intercurrent causes.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA 
Secretary).

The Veteran's service treatment records contain audiological 
evaluations that demonstrate hearing within normal limits.  The first 
evidence of hearing loss was in 2007, approximately 40 years after 
his separation from service.  As for the Veteran's claim for 
tinnitus, there is no evidence medical or lay, that the Veteran had 
tinnitus in service, except for the Veteran's statements.  

The only medical opinions of record that addressed the etiology of 
the Veteran's hearing loss and tinnitus are against the claims.  The 
April 2008 VA examiner opined that the Veteran's hearing loss and 
tinnitus were less likely to be related to service.  The examiner's 
opinions took into account an examination, a review of the record, 
and lay evidence, and were supported by a rationale.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access to 
and review of the Veteran's claims folder).

As noted, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Jandreau.  Further, after a 
determination of competence is made, the Board is further obligated 
to determine whether lay evidence is credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); see Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997); (Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of evidence").

The Board finds that the service treatment records, the normal 
separation examination and the lack of complaints or treatment for 
hearing loss or tinnitus for many years after service far more 
probative than a remote statement of in-service onset and continuity.  
Furthermore, the Veteran's current allegations are in direct conflict 
with his in-service denials upon separation of hearing loss and ear 
trouble, thereby establishing that he is not credible in his account.  
Therefore, based upon the lay and medical evidence, the Board finds 
that the Veteran's assertions of in-service onset and continuity of 
chin and head symptoms are not credible and do not provide a basis to 
establish service connection.

Based on the medical evidence of record showing no evidence of 
acoustic trauma or ear injury in service, and the first medical 
evidence of hearing loss and tinnitus, many years after service, 
service connection for hearing loss and tinnitus is not warranted.  
Since the preponderance of the evidence is unfavorable on these 
claims, and the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence was presented to reopen the claim of 
entitlement to service connection for pes planus.

New and material evidence was presented to reopen the claim of 
entitlement to service connection for a lumbar spine disorder.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND


The Veteran seeks entitlement to service connection for pes planus, a 
lumbar spine disorder and a psychiatric disability, to include PTSD.  
The Board has determined that the Veteran must be afforded VA medical 
examinations prior to appellate review.  

As noted above, the March 1993 rating decision denied service 
connection for pes planus because there was no objective evidence of 
record of a permanent aggravation of his pre-existing disability.  
Service connection for a lumbar spine disability was denied because 
there was no objective evidence of record of a chronic disorder 
attributable to the in-service injury.  Since that time, the Veteran 
has submitted new and material evidence in support of his claims and 
the Board has reopened his claims for further consideration.  In 
light of the in-service documentation of being prescribed arch 
supports and a lumbar spine strain 1967 and the new and material 
medical evidence indicating that the Veteran is currently experience 
pain in his feet and low back, the Board finds that the record 
suggests the possibility that service connection is warranted for pes 
planus and a lumbar spine disorder.  The Board finds that a VA 
examination would be helpful in the adjudication of the claims.  See 
generally McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to return 
the report as inadequate for evaluation purposes.).

As to the Veteran's claim for service connection for PTSD, the RO has 
denied the Veteran's claim finding that upon review of VA psychiatric 
examination findings, and other pertinent clinical records, the 
competent evidence did not establish a diagnosis of PTSD.  However, 
as the record indicates that the Veteran experiences symptoms such as 
depression and anxiety which are possibly attributed to his period of 
service, a VA mental disorders examination would be helpful to 
determine if the Veteran has any current mental disorder related to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Noting that 
"multiple medical diagnoses or diagnoses that differ from the 
claimed condition do not necessarily represent wholly separate 
claims.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has 
received any VA, non-VA, or other medical 
treatment for pes planus, a lumbar spine 
disorder or a psychiatric disorder that is not 
evidenced by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any treatment 
records not currently on file.  The RO/AMC 
should then obtain these records and associate 
them with the claims folder.

2.  The RO/AMC should arrange for the Veteran to 
undergo a VA examination to determine if he 
currently has any disability of the lumbar 
spine.  The examiner should be asked to opine as 
to whether or not any current disability is 
etiologically related to the Veteran's active 
duty service period, to include the 1967 strain.  
The opinion must be based on a review of the 
entire claims file and contain a rationale.  If 
the opinion cannot be provided without resorting 
to mere speculation, the examiner should so 
state.  The following considerations will govern 
the examination:

a. The claims file and all relevant 
medical records must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies, 
including x-rays, must be accomplished.

b. The examiner must identify all of the 
disabilities associated with the lumbar 
spine.

c. The examiner must comment as to whether 
the Veteran's in-service 1967 strain is 
related to his current complaints of pain.

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO should arrange for the Veteran to 
undergo a VA examination to determine whether 
the Veteran's pre-existing pes planus was 
aggravated beyond the natural progression of the 
disease during his period of service 
(representing a permanent worsening of such 
disability).  If aggravation is found, the 
examiner should attempt to quantify the degree 
of additional disability resulting from the 
aggravation.

A complete rationale should be given for all 
opinions and conclusions

4.  The Veteran should be afforded a VA mental 
disorders examination.  The examiner must 
respond to the inquiry as to whether the Veteran 
has any psychiatric disorder including an 
anxiety disorder, depression, PTSD, or other 
mental disorder, that is related to any incident 
of active military service.

The following considerations will govern the 
examination:

a. The claims files, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and review 
of the claims files, the medical records 
obtained and a copy of this remand.

b. If deemed appropriate by the examiner, the 
Veteran may be scheduled for further medical 
examination.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  In all 
conclusions, the examiner must identify and 
explain the medical basis or bases, with 
identification of the evidence of record.

(i) The examiner must then determine 
whether the Veteran has PTSD that is due 
to service, to include combat, and 
identify the specific stressor or 
stressors upon which the diagnosis is 
based.

(ii) The examiner must also determine 
whether the Veteran has any psychiatric 
disorder (to include a depressive disorder 
or anxiety disorder) that is due to active 
military service.

If the examiner is unable to render an opinion 
without resorting to speculation, he or she 
should so state and further state the reasons 
for an inability to provide the opinion in 
question.

5.  After any and all appropriate development is 
conducted, the RO/AMC will readjudicate the 
claims.  If the benefits sought are not granted, 
the Veteran and his representative should be 
furnished a Supplemental Statement of the Case 
and be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


